Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2019

                                      No. 04-19-00749-CV

               IN THE INTEREST OF A.R.G. AND J.D.M.G., CHILDREN,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00609
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         Appellant Mom’s brief was due to be filed with this court on December 2, 2019. See
TEX. R. APP. P. 38.6(a). On the due date, Mom filed a motion for a nine-day extension of time to
file her brief.
        Appellant Mom’s motion is GRANTED. Her brief is due on December 11, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court